Case 1:21-cv-20638-RNS Document 15 Entered on FLSD Docket 04/28/2021 Page 1 of 2




                              United States District Court
                                        for the
                              Southern District of Florida

   Windy Lucius, Plaintiff,               )
                                          )
   v.                                     ) Civil Action No. 21-20638-Civ-Scola
                                          )
   Diatrade LLC, Defendant.               )

                      Order on Motion for Default Judgment
          This matter is before the Court upon the Plaintiff’s motion for default
  judgment. (ECF No. 14.) In its complaint, the Plaintiff states that the Defendant
  operates a “place of public accommodation” in Miami-Dade County and owns
  and utilizes a website which is “an extension of . . . the above-referenced public
  accommodation.” (ECF No. 1, at ¶¶ 4-5, 8.) In her complaint, the Plaintiff
  alleges that the Defendant, as “the owner or operator of the subject website . . .
  is required to comply with the ADA.” (Id. at ¶ 9.) The Plaintiff says that she
  would like to use the Defendant’s website to “pre-shop” the Defendant’s brick
  and mortar store, but is unable to do so because of access issues relating to
  the website’s functionality. (Id. at ¶ 8.) As a result, the Plaintiff argues the
  website suffers from various deficiencies in alleged violation of the ADA which
  make it difficult for visually impaired individuals to visit the Defendant’s
  website. (Id. at ¶¶ 12-15.)
          During the pendency of this lawsuit, the Eleventh Circuit issued its
  decision in Gil v. Winn-Dixie Stores, No. 17-13467, 2021 WL 1289906 (11th Cir.
  2021.) In Gil, the Eleventh Circuit held that “the plain language of Title III of
  the ADA” provides that “public accommodations are limited to actual, physical
  places” such that “websites are not a place of public accommodation under
  Title III of the ADA.” Id. at *7. Moreover, the Court finds that the Plaintiff’s
  complaint fails to allege that the Defendant’s website creates an “intangible
  barrier” to access because it does not prevent the Plaintiff from being able to
  enjoy fully and equally the Defendant’s physical stores as contemplated by the
  ADA. Id. at *12.
          In light of the Eleventh Circuit’s intervening precedent, the Court denies
  the Plaintiff’s motion for default judgment. (ECF No. 14.) The Court also
  denies the Plaintiff’s request for attorney’s fees, litigation expenses, and costs.
  The Clerk is directed to close this case. All pending motions, if any, are denied
  as moot.
Case 1:21-cv-20638-RNS Document 15 Entered on FLSD Docket 04/28/2021 Page 2 of 2




        Done and ordered in Miami, Florida, on April 28, 2021.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
